Exhibit 10.4

 

This SUBORDINATION AGREEMENT, dated as of October 22, 2010 is between CHARLES S.
BRAND (“Creditor”), and BRIDGE BANK, NATIONAL ASSOCIATION, (“Lender”).

 

R E C I T A L S

 

A.    CXR LARUS CORPORATION (“Borrower”) has requested and/or obtained certain
credit accommodations from Lender which are or may be from time to time secured
by assets and property of Borrower.

 

B.    Creditor has extended loans or other credit accommodations to certain
companies affiliated with the Borrower and has received in exchange, among other
things, a lien on the assets of Borrower. The loan documents executed in
connection with the extension of credit by the Creditor as aforesaid are
collectively referred to as the “Creditor Loan Documents.”

 

C.    In order to induce Lender to extend credit to Borrower and, at any time or
from time to time, at Lender’s option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to extend
credit upon any instrument or writing in respect of which Borrower may be liable
in any capacity, or to grant such renewals or extension of any such loan,
extension of credit, or other accommodation as Lender may deem advisable,
Creditor is willing to subordinate: (i) all of Borrower’s indebtedness and
obligations to Creditor, whether presently existing or arising in the future
(the “Subordinated Debt”) to all of Borrower’s indebtedness and obligations to
Lender; and (ii) all of Creditor’s security interests, if any, to all of
Lender’s security interests in the property of Borrower.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.     Creditor subordinates to Lender any security interest or lien that
Creditor may have in any property of Borrower. Notwithstanding the respective
dates of attachment or perfection of the security interest of Creditor and the
security interest of Lender, the security interest of Lender in the accounts,
including health care receivables, chattel paper, general intangibles,
inventory, equipment, instruments, including promissory notes, deposit accounts,
investment property, documents, letter of credit rights, any commercial tort
claim of Borrower which is now or hereafter identified by Borrower or Lender,
and other property of the Borrower (the “Collateral”) shall at all times be
prior to the security interest of Creditor.

 

2.     All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Lender now existing or hereafter arising, together
with all costs of collecting such obligations (including attorneys’ fees),
including, without limitation, all interest accruing after the commencement by
or against Borrower of any bankruptcy, reorganization or similar proceeding (the
“Senior Debt”).  Lender agrees that the Senior Debt, together with any other
Senior Indebtedness as that term is defined in the Creditor Loan Documents,
shall at no time exceed the aggregate amount of Fifteen Million Dollars
($15,000,000.00) without the prior written approval of Creditor and in no event
shall exceed Twenty Million Dollars ($20,000,000.00).

 

3.     Creditor will not demand or receive from Borrower (and Borrower will not
pay to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to the Collateral, nor will Creditor accelerate the Subordinated
Debt, or commence, or cause to commence, prosecute or participate in any
administrative, legal or equitable action against Borrower, until such time as
all the Senior Debt is fully paid in cash. Nothing in the foregoing paragraph
shall prohibit Creditor from converting all or any part of the Subordinated Debt
into equity securities of Borrower.  Notwithstanding the foregoing, Creditor may
accept and retain scheduled payments of principal and interest required to be
paid on the Subordinated Debt so long as no payment default has occurred on the
Senior Debt and so long as such payments are made by any party other than
Borrower.

 

4.     Creditor shall promptly deliver to Lender in the form received (except
for endorsement or assignment by Creditor where received by Lender) for
application to the Senior Debt, any payment, distribution, security or proceeds
received by Creditor from Borrower or through the sale of collateral pledged by
Borrower on account of the Subordinated Debt, other than in accordance with the
terms of this Agreement. The foregoing shall not, however, limit the Creditor’s
right to receive payment from the affiliates of the Borrower or any other entity
obligated to Creditor pursuant to the terms of the Subordinated Debt or through
the sale of any collateral which is not pledged to Lender in connection with the
Senior Debt.

 

5.     In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or

 

1

--------------------------------------------------------------------------------


 

insolvency law or laws relating to the relief of debtors, these provisions shall
remain in full force and effect, and Lender’s claims against Borrower and the
estate of Borrower shall be paid in full before any payment is made to Creditor.

 

6.     Until the Senior Debt is fully paid, Creditor agrees to file all claims,
proofs of claim or other instruments of similar character necessary to enforce
the obligations of the Borrower in respect of the Subordinated Debt and will
hold in trust for the Lender and promptly pay over to the Lender in the form
received (except for the endorsement by the Creditor where necessary) for
application to the then-existing Senior Debt any and all moneys, dividends, or
other assets received from Borrower (or via liquidation of its assets) in any
such proceedings on account of the Subordinated Debt, unless and until the
Lender has been paid in full.  If Creditor shall fail to take such action, the
Lender, as attorney-in-fact for the Creditor may take such action on Creditor’s
behalf. The Creditor hereby irrevocably appoints Lender as Creditor’s
attorney-in-fact.

 

7.     Lender is hereby authorized to file a UCC-3 financing statement amendment
form subordinating the UCC-1 financing statement filed in favor of Creditor
against Borrower in the form attached hereto as Exhibit 1.  No amendment of the
documents evidencing or relating to the Subordinated Debt shall directly or
indirectly modify the provisions of this Agreement in any manner which might
terminate or impair the subordination of the Subordinated Debt or the
subordination of the security interest or lien that Creditor may have in any
property of Borrower.

 

8.     This Agreement shall remain effective for so long as Borrower owes any
amounts to Lender. If, at any time after payment in full of the Senior Debt, any
payments of the Senior Debt must be disgorged by Lender for any reason
(including, without limitation, the bankruptcy of Borrower), this Agreement and
the relative rights and priorities set forth herein shall be reinstated as to
all such disgorged payments as though such payments had not been made and
Creditor shall immediately pay over to Lender all payments received with respect
to the Subordinated Debt to the extent that such payments would have been
prohibited hereunder. At any time and from time to time, without notice to
Creditor, Lender may take such actions with respect to the Senior Debt as
Lender, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances to Borrower, increasing the principal amount,
extending the time of payment, increasing applicable interest rates, renewing,
compromising or otherwise amending the terms of any documents affecting the
Senior Debt and any collateral securing the Senior Debt, and enforcing or
failing to enforce any rights against Borrower or any other person. No such
action or inaction shall impair or otherwise affect Lender’s rights hereunder.
Creditor waives the benefits, if any, of California Civil Code Sections 2809,
2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

 

9.     This Agreement shall bind any successors or assignees of Creditor and
shall benefit any successors or assigns of Lender. This Agreement is solely for
the benefit of Creditor and Lender and not for the benefit of Borrower or any
other party. Creditor further agrees that if Borrower is in the process of
refinancing a portion of the Senior Debt with a new lender, and if Lender makes
a request of Creditor, Creditor shall agree to enter into a new subordination
agreement with the new lender on substantially the terms and conditions of this
Agreement.

 

10.   This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

11.   This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to conflicts of law
principles. Creditor and Lender submit to the exclusive jurisdiction of the
state and federal courts located in Santa Clara County, California. CREDITOR AND
LENDER WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.  If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Subordination Agreement, or any of the transactions contemplated therein
shall be settled by judicial reference pursuant to Code of Civil Procedure
Section 638 et seq. before a referee sitting without a jury, such referee to be
mutually acceptable to the parties or, if no agreement is reached, by a referee
appointed by the Presiding Judge of the California Superior Court for Santa
Clara County.  This Section shall not restrict a party from exercising remedies
under the Code or from exercising pre-judgment remedies under applicable law.

 

12.   This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations

 

2

--------------------------------------------------------------------------------


 

by Lender or Borrower in entering into this Agreement, and Creditor has kept and
will continue to keep itself fully apprised of the financial and other condition
of Borrower. This Agreement may be amended only by written instrument signed by
Creditor and Lender.

 

13.   In the event of any legal action to enforce the rights of a party under
this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

CREDITOR:

 

LENDER:

 

 

 

 

 

BRIDGE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/ Charles S. Brand

 

By:

/s/ Larry La Croix

Charles S. Brand

 

 

 

 

 

Name:

Larry La Croix

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

Address for Notices:

 

Address for Notices:

 

 

Attn: Lee Shodiss

 

 

55 Almaden Blvd

 

 

San Jose, CA 95113

 

 

Tel: (408) 556-6502

 

 

Fax:(408) 423-8510

 

 

The undersigned approves of the terms of this Agreement.

 

BORROWER:

 

 

CXR LARUS CORPORATION

 

 

By:

/s/ Larry A. Taillie

 

 

 

 

 

 

Name:

Larry A. Taillie

 

 

 

 

 

 

Title:

President

 

 

 

3

--------------------------------------------------------------------------------